CHURCHILL, J.
Heard on petition for review.
Petitioner asks the Court to order respondent, Lillian Julian, to submit to an operation on pain of losing compensation payments.
Dr. Murray S. Danforth, appointed by the Court as a disinterested expert, reported that he could not find any evidence warranting exploration of the knee, and at the same time reported that the respondent was still unable to use her left leg, owing to the persistence of pain and tenderness.
There was also medical evidence submitted on behalf of the respondent which was of the same general tenor.
The Court therefore finds as a fact that an operation is not necessary, and that the respondent, Lillian Julian, is totally incapacitated for work of the character she was engaged in at the time of the accident.
Petition dismissed.